Title: M. Addenet to John Adams: A Translation, 13 July 1780
From: Addenet, M.
To: Adams, John


      
       Sir
       Paris, 13 July 1780
      
      The first portion of my translation is well advanced and as soon as I have the rest I will be able to complete the task. But I need to have the complete extract. It is essential in order to tie it together coherently, otherwise the style will suffer. If your copy is completed, please have the goodness to send it to me.
      I am with profound respect, sir, your very humble and very obedient servant.
      
       Addenet
      
      
       My residence is on Rue Transnonain at the house of Monsieur Blondel.
      
     